DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “the wind guide channel” (line 5) lacks antecedent basis.
Regarding claim 7, the phrase “the air guide channel” (line 4) lacks antecedent basis.
Regarding claim 8, the phrase “the warm air channels” (line 1) lacks antecedent basis.
Regarding claim 11, it is unclear if the phrase “at least one heating element” (line 3) is the same as the “one or more heating elements” (lines 1-2).
Regarding claim 15, the phrase “the air guide channel” (line 1) lacks antecedent basis.
Regarding claim 16, the phrase “the air guide channel” (line 4) lacks antecedent basis.
Regarding claim 17, the phrase “the warn air channel” (line 1) lacks antecedent basis.
Regarding claim 18, the phrase “the air guide grille” (line 2) lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 11, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang, CN 103712260 A.
Regarding claim 1 and 11, Jiang teaches an electric fireplace comprising a housing 1, and a virtual heating module (simulated firewood 4 and simulated flame lamp 5) and a heating module (hot air blowers 3) installed inside the housing 1, wherein the heating module 3 includes at least two heating elements respectively installed on different sides of the housing (figure 1), and each heating element is provided with a warm air vent facing a front side of the housing, and each heating element 3 is in strip shape and configured at a corresponding side of the housing.
[AltContent: textbox (Heating module 3/heating element)][AltContent: arrow][AltContent: textbox (Virtual heating module)][AltContent: textbox (Heating module 3/heating element)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    294
    355
    media_image1.png
    Greyscale

Regarding claim 2, Jiang teaches a left or right side of the housing 1 is provided with one said heating element 3, or both left and right sides of the housing are respectively provided with one said heating element.
Regarding claim 12, Jiang teaches a controller 6 and a power supply module (inherent), the heating module 3 is an electric heating module, and the controller 6 is configured to control the power supply module to supply power for the heating module and the virtual heating module 5 and 6, and the controller 6 and the power supply module are installed on a lower side of the housing.
Regarding claim 19, Jiang teaches n the virtual heating module is fake firewood 4 that simulates burning so that the heating apparatus is a virtual fireplace.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, CN 103712260 A. 
Regarding claim 3, Jiang teaches the left and right side of the housing is provided with one of the heating element. However, since the applicant does not disclose that placing the heating element on the upper and lower side of the housing solves any stated problem or is for any particular purpose, it appears that placing the heating element anywhere on the front face of the fireplace would perform equally well projecting heat from the electric fireplace. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the heating element anywhere along the front surface of the fireplace to provide a means to heat the area surrounding the fireplace as a design consideration. 

Allowable Subject Matter
Claims 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-9, 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631